Citation Nr: 1440731	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable initial rating for degenerative disc disease (DDD) of the cervical spine with numbness of the right deltoid.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1997 to August 1997 (active duty for training), August 1969 to August 1971, October 1998 to October 2001, April 2002 to July 2002, March 2005 to December 2005, and March 2006 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination is from July 2008.  That examination report reflects that the Veteran had cervical spine flexion to 50 degrees, extension to 70 degrees, left lateral flexion to 60 degrees, right lateral flexion to 55 degrees, and bilateral rotation to 90 degrees.  

An August 2009 private record reflects lateral flexion to 30 degrees on the right; this appears significantly less than in July 2008.  It also reflects 50 degrees of rotation on the right, which again appears significantly less than in July 2008.  

In a December 2009 notice of disagreement, the Veteran stated that he experiences frequent moderate to severe headaches, as well as pain in his neck, trapezius and upper back regions, to include frequent muscle spasms.  He also reported periodically experiencing numbness in the right deltoid, and sometimes shooting fire-like pain.  

Records in 2010 note continued complaints of pain, which was reported to radiate to the right arm, and paresthesias in the arms. 

Records also reflect that the Veteran has an osteophyte and cervical neuritis (See October 2007, December 2007 records and February 2010 VA Form 21-4138).  A February 2010 VA Form 21-4138 reflects that the Veteran had right rotation to 77 percent of normal and cervical extension to 85 percent of normal.

A VA Form 21-0960M-13 received by VA in July 2014 reflects a diagnosis date of December 2007 and notes that the Veteran had no objective evidence of painful motion on flexion, but had painful motion beginning at 30 degrees for extension.  It also notes that the Veteran reports that flare-ups of the cervical spine disability cause frequent headaches.  

In sum, the records present evidence that the Veteran has symptoms/complaints of painful motion in some areas, arthritis (osteophyte), neuritis, and headaches.  Based on these symptoms, and the fact that the most recent examination is more than six years old, the Board finds that another VA examination may be useful in adjudicating the Veteran's claim.  The examiner should specifically opine as to the nerve affected by the cervical spine (neuritis), and the degree of such disability, as well as the Veteran's reported frequency and extent of his headaches.  


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers from whom he has received treatment for his cervical spine from April 2010 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the extent of his cervical spine disability.  The examiner should specially note: a.) ranges of motion, b.) where painful motion begins, c.) which nerve(s), if any, is/are affected (e.g. neuritis), d.) the level of severity of any nerve involvement (e.g. neuritis) related to the cervical spine disability, and e.) if it is as likely as not that the Veteran has headaches due to his cervical spine, the frequency and extent of his headaches.  

3.  Following completion of the above, readjudicate the issue of appeal, to include consideration of whether a separate rating for neuritis, arthritis, and/or headaches is warranted.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



